DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 09/07/2022 have been considered for examination. 

With regard to the objections to Claims, Applicant’s arguments filed 09/07/2022 in view of the amendments have been fully considered but are partially persuasive. Thus, the objections to Claims other than what is set forth below have been withdrawn.

With regard to the claim interpretations under 112(f), Applicant’s arguments filed 09/07/2022 in view of the amendments have been fully considered but Applicant is silent on the 112(f) claim interpretations. Thus, the 112(f) claim interpretations are maintained. 

With regard to the 112(b) rejections, Applicant’s arguments filed 09/07/2022 in view of the amendments have been fully considered but are partially persuasive. Thus, the 112(b) other than what is set forth below have been withdrawn.

With regard to the 103 rejections, Applicant’s arguments filed 09/07/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 9, 12-17 and 20 are objected to because of the following informality:  
Claim 9 recites, “the at least one set of the quality checks” (line 1). It is suggested to replace it with “the at least one quality checks  of the plurality of quality checks” for clarity. 
Claim 12 recites a machine claim, “A system for compiling an converting ... into a binary database: a controller module configured to receive ..., extract ....,  convert ..., perform ... , and direct ...“ (lines 1-last line).  The body of the claim recites the action steps: “receive ..., extract ....,  convert ..., perform ..., and direct” performed by a controller module. For clarity and placing the claim into a proper machine claim, it is suggested to replace it with “A system for compiling an converting ... into a binary database, comprising: a controller module configured to: receive ...; extract .... ;  convert ... ; perform ... ; and direct ...” so that the aforementioned list of devices, comprised by the system, which are performing these actions/steps (see MPEP 2106.03, section 1; MPEP 2173.05(p), section II).
Claims 13-17 and 20 are also objected to since they are directly or indirectly dependent upon the rejected claims, as set forth above.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller module configured to receive ..., extract ..., convert, ..., perform ..., and direct …”, as recited in claim 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the limitation, “a controller module configured to receive ..., extract ..., convert, ..., perform ..., and direct …”, it appears that the following are corresponding structures described in the specification: see, “processor, microcontroller, or logic device” or the like in ¶0024 of Applicant’s published application. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites, “... the incoming data format” (lines 2-3). It is unclear what “the incoming data format” refers to. There lacks antecedent basis for this limitation For the sake of examination purpose only, it is interpreted as best understood.
Claims 14-16 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claim 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Quiroz et al (US Publication No. 2018/0174473) in view of Mirski et al (US Publication No. 2013/0051634) and further in view of Liu et al (US Publication No. 2015/0188633).

Regarding claim 1, Quiroz teaches, a method for facilitating data communication [FIG. 1B; ¶0118-0123, a method for transferring correction data from computer 22 to flight management system 2], comprising: 
receiving, with a controller module [FIG. 1B; ¶0118-0123, with the combined system of the input unit 10B, the checking unit 12B, the load generating unit 20G and the aux data input unit 20A (i.e., controller module)], incoming data related to operation of an aircraft [FIG. 1B; ¶0118, receiving correction data related to operation of an aircraft (note that the correction data are intended to be used for adjusting performance variables being generated by performance module integrated in a flight management system of the aircraft (see, ¶0040))]; 
extracting, with the controller module [FIG. 1B; ¶0118-0123, with the combined system of the input unit 10B, the checking unit 12B, the load generating unit 20G and the aux data input unit 20A (i.e., controller module)], a subset of the incoming data based on a set of predetermined parameters [FIG. 1B; ¶0118, checking if the input correction data are in conformity with a set of authorizations and prohibitions and issuing a correction authorization (i.e., extracting a subset of the incoming data; note that the correction date with authorizations are considered as a subset of the incoming data) or a correct rejection as a function of the result of the check that it carries out; further note that “authorization” and “prohibitions” are a set of parameters being a basis (i.e., according to) for selecting/extracting the correction data]; 
converting, with the controller module [FIG. 1B; ¶0118-0123, with the combined system of the input unit 10B, the checking unit 12B, the load generating unit 20G and the aux data input unit 20A (i.e., controller module)], data to binary data according to a binary format [FIG. 1B; ¶0118-0123, the checking unit 120B issues the correction authorization and the load generating unit 20G produces at least one load file which contains the correction data entered into the computer 22 by the input unit 10B (possible converted into a binary format)] and including a digital signature on the binary data [FIG. 1B; ¶0118 and 0123, (contains) an electronic signature (i.e., digital signature) making it possible to check the integrity and the authenticity of the file]; 
performing, with the controller module [FIG. 1B; ¶0118-0123, with the combined system of the input unit 10B, the checking unit 12B, the load generating unit 20G and the aux data input unit 20A (i.e., controller module)], a plurality of quality checks on the binary data according to the binary format [FIG. 1B; ¶0118-0123, checks integrity and authenticity (i.e., a plurality of quality checks on the load file/correction data in binary format using the electronic signature (in the file/correction data)] and wherein at least one quality check of the plurality of quality checks includes determining if the digital signature is satisfied [FIG. 1B; ¶0118-0123, at least one of checking integrity and checking authenticity includes checking the validity of the electronic signature of the load file/correction data and accepting the load file/correction data only if the electronic signature is valid/satisfied]; and 
directing, with the controller module [FIG. 1B; ¶0118-0123, with the combined system of the input unit 10B, the checking unit 12B, the load generating unit 20G and the aux data input unit 20A (i.e., controller module)], an output of communication of the binary data [FIG. 1B; ¶0118-0123, transferring the correction data outputted from computer 22 to the FMS 2; note that the correction data/load file issued by the checking unit 12B are possible converted into a binary format].  
Although Quiroz teaches, “at least one of the set of quality checks includes ... determining if the digital signature is satisfied”, Quiroz does not explicitly teach (see, emphasis), “automatically” determining if the digital signature is satisfied. 
However, Mirski teaches, automatically determining if the digital signature is satisfied [¶0073, automatically verifying signature].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the action “determining if the digital signature” in the system of Quiroz to be made automatically taught by Mirski because it would provide the system with the enhanced capability of improving reliability and security [¶0073 of Mirski].
Further, although Quiroz in view of Mirski teaches, “extracting, with the controller module, a subset of the incoming data based on a set of predetermined parameters; converting, with the controller module, data to binary data according to a binary format”, Quiroz in view of Mirski does not explicitly teach (see, emphasis), converting ... the subset of the incoming data to binary data. In other word, Quiroz in view of Mirski does not explicitly teach (see, emphasis), extracting a subset of the incoming data; and after the extracting, converting the subset of the incoming data to binary data.
However, Liu teaches, extracting a subset of incoming data; and after the extracting, converting the subset of the incoming data to binary data [¶0214, (central processing unit 12) extracts corresponding information (incoming from a storage unit 13) and after the extracting, converts the extracted information into binary data]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Quiroz in view of Mirski with the teachings of Liu since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 21, claim 21 recites similar features to claim 1 without adding patentable features. Thus, claim 21 is rejected at least based on a similar rational applied to claim 1.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Quiroz et al (US Publication No. 2018/0174473) in view of Mirski et al (US Publication No. 2013/0051634) and further in view of Liu et al (US Publication No. 2015/0188633) and further in view of Cabillic et al (US Publication No. 2012/0304154).

Regarding claim 2, although Quiroz in view of Mirski and Liu teaches, all the limitations of claim 1 and particularly, " converting, with the controller module, the subset of the incoming data to binary data" as set forth above, converting the incoming data into an intermediate format distinct from the format of the incoming data and the binary format.  
	However, Cabillic teaches, converting incoming data into an intermediate format distinct from the format of the incoming data and the binary format [¶0009, compiling source code into an intermediate language distinct from the format of the source code and binary format].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Quiroz in view of Mirski and Liu with the teachings of Cabillic since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 3, Quiroz in view of Mirski, Liu and Cabillic teaches, all the limitations of claim 2 and particularly, "extracting, with the controller module, a subset of the incoming data based on a set of predetermined parameters" as set forth above, and Quiroz further teaches, evaluating, ... at least one of ... a type  of the incoming data prior to extracting [FIG. 1B; ¶0118, checking/evaluating if the input correction data are in conformity with a set of authorizations and prohibitions, during the input of correction data (i.e., prior to extracting; note that the input of correction data occurs prior to issuing a correction authorization (i.e., extracting))].

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Quiroz et al (US Publication No. 2018/0174473) in view of Mirski et al (US Publication No. 2013/0051634) and further in view of Liu et al (US Publication No. 2015/0188633) and further in view of Cabillic et al (US Publication No. 2012/0304154) and further in view of Lee et al (US Publication No. 2014/0245454) and further in view of Huang et al (CN 106777310 A).

Regarding claim 4, although Quiroz in view of Mirski, Liu and Cabillic teaches, all the limitations of claim 3 and particularly, "evaluating" as set forth above, Quiroz in view of Mirski and Cabillic does not explicitly teach (see, emphasis), wherein the evaluating comprises at least two of the group of: independent field checks, interrelated field checks, interrelated record checks, and support data checks.
	However, Lee teaches, evaluating comprises ... independent field checks [¶0031-0033, verification process can be performed on separated/independent detailed fields].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Quiroz in view of Mirski, Liu and Cabillic with the teachings of Lee since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Although Quiroz in view of Mirski, Liu, Cabillic and Lee teaches, evaluating comprises ... independent field checks, as set forth above, the evaluating comprises at least one of the group of: interrelated field checks, interrelated record checks, and support data checks.
However, Huang teaches, evaluating comprises ... interrelated field checks [see, pages 6-7 of English translation copy of Huang, checking comprises the first and second check fields which are related to each other].	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Quiroz in view of Mirski, Liu, Cabillic and Lee with the teachings of Huang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 5, Quiroz in view of Mirski, Liu, Cabillic, Lee and Huang teaches, all the limitations of claim 4 and particularly, "evaluating" as set forth above, and Quiroz further teaches, providing a notification related to the evaluating [FIG. 1B; ¶0122, providing an alert signal/correction rejection as a result of checking/evaluating the input correction data] and wherein the incoming data is one of validated or corrected prior to extracting [FIG. 1B; ¶0118-122, the input correction data is corrected prior to issuing of the correction authorization (i.e., extracting))].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Quiroz et al (US Publication No. 2018/0174473) in view of Mirski et al (US Publication No. 2013/0051634) and further in view of Liu et al (US Publication No. 2015/0188633) and further in view of Cabillic et al (US Publication No. 2012/0304154) and further in view of Zhang et al (US Publication No. 2005/0031214).

Regarding claim 6, although Quiroz in view of Mirski, Liu and Cabillic teaches, all the limitations of claim 2 and particularly, Quiroz in view of Mirski, Liu and Cabillic does not explicitly teach (see, emphasis), wherein the binary data is compressed by an order of magnitude as compared to the subset.  
	However, Zhang teaches, data is compressed by an order of magnitude as compared to the subset [¶0054, image data is compressed by at least an order of magnitude]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binary data in the system in Quiroz in view of Mirski, Liu and Cabillic to be “compressed by an order of magnitude as compared to the subset” as taught by Zhang because it would provide the system with the enhanced capability of reducing quantity of image data allowing for being feasible for a computing system [¶0054 of Zhang].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Quiroz et al (US Publication No. 2018/0174473) in view of Mirski et al (US Publication No. 2013/0051634) and further in view of Liu et al (US Publication No. 2015/0188633) and further in view of Nakagata et al (US Publication No. 2015/0256206).

Regarding claim 7, although Quiroz in view of Mirski and Liu teaches, all the limitations of claim 1 and particularly, "the converting to the binary data according to the binary format" as set forth above, Quiroz in view of Mirski and Liu does not explicitly teach (see, emphasis), providing retrieval information for improved access over the binary data without the retrieval information.  
	However, Nakagata teaches, providing retrieval information for improved access over the binary data without the retrieval information [FIG. 3A’ ¶0036-0037, providing error correction code for correcting an error in the binary information; note that the correcting an error is considered as being associate with retrieving information and improving access compared to the binary information without the error correcting code].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Quiroz in view of Mirski and Liu with the teachings of Nakagata since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 8-9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Quiroz et al (US Publication No. 2018/0174473) in view of Mirski et al (US Publication No. 2013/0051634) and further in view of Liu et al (US Publication No. 2015/0188633) and further in view of Na et al (US Publication No. 2019/0173971).

Regarding claim 8, although Quiroz in view of Mirski and Liu teaches, all the limitations of claim 1 and particularly, "the subset of the incoming data” and “converting to the binary data” as set forth above, Quiroz in view of Mirski and Liu does not explicitly teach (see, emphasis), ... compares data to a prior iteration of the data and data processing (such as converting) ... occurs when at least one predetermined statistical analysis is satisfied in the comparing.  
	However, Na teaches, compares data to a prior iteration of the data [FIG. 6A; ¶0114, compares data with previous data and transmission occurs] and data processing occurs [FIG. 6A; ¶0114, transmission is performed] when at least one predetermined statistical analysis is satisfied in the comparing [FIG. 6A; ¶0114, when the data and the previous data are not identical (not duplicated); note that the comparing data with previous data is considered as a statistical analysis].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Quiroz in view of Mirski and Liu to include “compares data to a prior iteration of the data and data processing occurs when at least one predetermined statistical analysis is satisfied in the comparing” as taught by Na because it would provide the system with the enhanced capability of minimizing data transmission amount [¶0114 of Na].

Regarding claim 9, although Quiroz in view of Mirski and Liu teaches, all the limitations of claim 1 and particularly, "binary data” and “directing, an output of communication of the binary data”  as set forth above, Quiroz in view of Mirski and Liu does not explicitly teach (see, emphasis), ... compares data to a prior iteration of the data and data processing (such as directing) ... occurs when at least one predetermined statistical analysis is satisfied by the comparing.  
	However, Na teaches, compares data to a prior iteration of the data [FIG. 6A; ¶0114, compares data with previous data and transmission occurs] and data processing occurs [FIG. 6A; ¶0114, transmission is performed] when at least one predetermined statistical analysis is satisfied by the comparing [FIG. 6A; ¶0114, when the data and the previous data are not identical (not duplicated)].  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system in Quiroz in view of Mirski and Liu to include “compares data to a prior iteration of the data and data processing occurs when at least one predetermined statistical analysis is satisfied by the comparing” as taught by Na because it would provide the system with the enhanced capability of minimizing data transmission amount [¶0114 of Na].

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 9.

Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Quiroz et al (US Publication No. 2018/0174473) in view of Mirski et al (US Publication No. 2013/0051634) and further in view of Liu et al (US Publication No. 2015/0188633) and further in view of Ramaker et al (US Publication No. 2016/0328978).

Regarding claim 10, although Quiroz in view of Mirski and Liu teaches, all the limitations of claim 1 as set forth above, Quiroz in view of Mirski and Liu does not explicitly teach (see, emphasis), wherein the incoming data includes a plurality of records, each record of the plurality of records related to one piece of navigation information from a group including: an airport, a runway, a waypoint, a navaid, an airway, an arrival route, and a departure route.  
	However, Ramaker teaches, incoming data includes a plurality of records, each record of the plurality of records related to one piece of navigation information from a group including: an airport, a runway, a waypoint, a navaid, an airway, an arrival route, and a departure route [¶0011 and 0017, data (to be stored) in database component 40 include and are related to, but not limited to, airports, runways, airways, waypoints, terminal areas, naviagational aids, airline/company-specific routes]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Quiroz in view of Mirski and Liu with the teachings of Ramaker since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 11, although Quiroz in view of Mirski and Liu teaches, all the limitations of claim 1 and particularly, "the binary data” as set forth above, and Quiroz further teaches, wherein the binary data forms a database ... for a flight management system of an aircraft [FIG. 1B; ¶0118, the (converted) load file/correctio data in binary format are loaded to the flight management system (FMS) 3 of an aircraft to form performance database (PDB) 5 of the FMS 3], Quiroz in view of Mirski does not explicitly teach (see, emphasis), data forms a database for at least one given cycle.
	However, Ramaker teaches, data forms a database for at least one given cycle [¶0001, 0017 and 0018, database (NDB) being updated/formed at a predefined update cycle]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Quiroz in view of Mirski and Liu with the teachings of Ramaker since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 12, Quiroz in view of Mirski and Liu teaches, “a controller module configured to receive incoming data, extract a subset of the incoming data based on a set of predetermined parameters, convert the subset of the incoming data to binary data according to a binary format and including a digital signature on the binary data, perform a set of quality checks on the binary data according to the binary format and wherein at least one of the set of quality checks includes automatically determining if the digital signature is satisfied, and direct an output of communication of the binary data” for a similar rational applied for claim 1. Although Quiroz further teaches, a system for compiling and converting incoming data into a binary database [FIG. 1B; ¶0118-0123, combined system of computer 22, device 1 and FMS 3 for transferring and converting correction data (in binary format) from computer 22 to flight management system 2; note that the correction data is possible converted into a binary format and loaded to the FMS 3], Quiroz in view of Mirski and Liu does not explicitly teach (see, emphasis), the incoming data is Aeronautical Radio Incorporated (ARINC) 424 or Digital Aeronautical Flight Information File (DAFIF) files.
	However, Ramaker teaches, incoming data is Aeronautical Radio Incorporated (ARINC) 424 or Digital Aeronautical Flight Information File (DAFIF) files [¶0032, flight procedure data in the data update can contain procedures represented in ARINC 424 format].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Quiroz in view of Mirski and Liu with the teachings of Ramaker since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 20, Quiroz in view of Mirski, Liu and Ramaker teaches, all the limitations of claim 12 as set forth above, and Ramaker teaches, incoming data includes a plurality of records, each record of the plurality of records related to one piece of navigation information from a group including: an airport, a runway, a waypoint, a navaid, an airway, an arrival route, and a departure route [¶0011 and 0017, data (to be stored) in database component 40 include and are related to, but not limited to, airports, runways, airways, waypoints, terminal areas, naviagational aids, airline/company-specific routes].

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Quiroz et al (US Publication No. 2018/0174473) in view of Mirski et al (US Publication No. 2013/0051634) and further in view of Liu et al (US Publication No. 2015/0188633) and further in view of Ramaker et al (US Publication No. 2016/0328978) and further in view of Cabillic et al (US Publication No. 2012/0304154).

Regarding claim 13, although Quiroz in view of Mirski, Liu and Ramaker teaches, all the limitations of claim 12 and particularly, “ARINC 424 format” as set forth above, Quiroz in view of Mirskii, Liu and Ramaker does not explicitly teach (see, emphasis), converting the incoming data into an intermediate format distinct from the format of incoming data and the binary format.  
However, Cabillic teaches, converting incoming data into an intermediate format distinct from the format of the incoming data and the binary format [¶0009, compiling source code into an intermediate language distinct from the format of the source code and binary format].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Quiroz in view of Mirski, Liu and Ramaker with the teachings of Cabillic since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 14, Quiroz in view of Mirski, Liu, Ramaker and Cabillic teaches, all the limitations of claim 13 as set forth above, and Quiroz further teaches, evaluating, ... at least one of ... a type  of the incoming data prior to extracting [FIG. 1B; ¶0118, checking/evaluating if the input correction data are in conformity with a set of authorizations and prohibitions, during the input of correction data (i.e., prior to extracting; note that the input of correction data occurs prior to issuing a correction authorization (i.e., extracting))].

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Quiroz et al (US Publication No. 2018/0174473) in view of Mirski et al (US Publication No. 2013/0051634) and further in view of Liu et al (US Publication No. 2015/0188633) and further in view of Ramaker et al (US Publication No. 2016/0328978) and further in view of Cabillic et al (US Publication No. 2012/0304154) and further in view of Lee et al (US Publication No. 2014/0245454) and further in view of Huang et al (CN 106777310 A).

Regarding claim 15, although Quiroz in view of Mirski, Liu, Ramaker and Cabillic teaches, all the limitations of claim 14 and particularly, "evaluating" as set forth above, Quiroz in view of Mirski, Liu, Ramaker and Cabillic does not explicitly teach (see, emphasis), wherein the evaluating comprises at least two of the group of: independent field checks, interrelated field checks, interrelated record checks, and support data checks.
However, Lee teaches, teaches, evaluating comprises ... independent field checks [¶0031-0033, verification process can be performed on separated/independent detailed fields], and Huang teaches, evaluating comprises ... interrelated field checks [see, pages 6-7 of English translation copy of Huang, checking comprises the first and second check fields which are related to each other].	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Quiroz in view of Mirski, Liu, Ramaker and Cabillic with the teachings of Lee since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 16, Quiroz in view of Mirski, Liu, Ramaker, Cabillic, Lee and Huang teaches, all the limitations of claim 15 and particularly, "evaluating" as set forth above, and Quiroz further teaches, providing a notification related to the evaluating [FIG. 1B; ¶0122, providing an alert signal/correction rejection as a result of checking/evaluating the input correction data] and wherein the incoming data is one of validated or corrected prior to extracting [FIG. 1B; ¶0118-122, the input correction data is corrected prior to issuing of the correction authorization (i.e., extracting))].  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Quiroz et al (US Publication No. 2018/0174473) in view of Mirski et al (US Publication No. 2013/0051634) and further in view of Liu et al (US Publication No. 2015/0188633) and further in view of Ramaker et al (US Publication No. 2016/0328978) and further in view of Zhang et al (US Publication No. 2005/0031214).

Regarding claim 17, although Quiroz in view of Mirski, Liu and Ramaker teaches, all the limitations of claim 12 and particularly, Quiroz in view of Mirski and Ramaker does not explicitly teach (see, emphasis), wherein the binary data is compressed by an order of magnitude as compared to the subset.  
	However, Zhang teaches, data is compressed by an order of magnitude as compared to the subset [¶0054, image data is compressed by at least an order of magnitude]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the binary data in the system in Quiroz in view of Mirski, Liu and Ramaker to be “compressed by an order of magnitude as compared to the subset” as taught by Zhang because it would provide the system with the enhanced capability of reducing quantity of image data allowing for being feasible for a computing system [¶0054 of Zhang].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469